Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed November 23, 2020 has been entered.  Claims 2-21 are pending in this application and examined herein.

Information Disclosure Statements
The Examiner acknowledges receipt of the lengthy information disclosure statements filed _March 5, 2021  and   February 11, 2022_, citing a total of   361    references.  There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  An applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in 

Objection
In claim 14, lines 5 and 6, the “3” after (x/2) and (y/2) should be in superscript form, i.e. the values within the parentheses are to be cubed.  Appropriate correction is required.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 8, 9 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Claims 3, 9 and 18 recite that a “range of particle volumes is between 15 and 63 microns”.  However, microns are not a unit of volume.  Clarification is required.
b) In claim 8, the phrase “the feed material” lacks proper antecedent basis.

Claim 20 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Independent claim 14 recites a size distribution between about x and about y, with x a low end having a value of 5 microns and y a high end having a value of 45 microns.  In contrast, claim 20 recites a size distribution between 5 and 45 microns at a low end and between 15 and 105 microns at a high end.  Thus claim 20 fails to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0240726) combined with the disclosures of Hadidi et al. (US 2015/0231701), WO 2015/174949, and the van Laar et al. Journal of the Southern African Institute of Mining and Metallurgy article (cite no. 184 on the IDS filed March 5, 2021).

Kim does not specify the microstructure of either the feed material or the final spherical powder, and does not specify employing a microwave plasma as required by the instant claims.  However,
a) Nothing in Kim would suggest that the prior art method would result in any significant alteration of the microstructure of the powder, i.e. it is a reasonable assumption that the microstructure of the raw powder is retained in the final spherical copper powders as set forth in the present claims.
b) Hadidi and WO ‘949 are directed to forming spherical powders in a plasma, i.e. are in a similar field of endeavor as Kim.  Hadidi and WO ‘949 discuss significant 
Based on these disclosures of Hadidi et al., WO 2015/274949, and the van Laar et al. article, it would have been considered an obvious expedient for one of ordinary skill in the art to carry out the method disclosed by Kim et al. in a microwave plasma.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,639,712. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘712 patent require practicing a method substantially within the scope of the instant claims.  In both sets of claims, one prepares a feedstock of particles within a certain range of particle volumes or having a certain particle size distribution (which volumes or size distribution are the same in both sets of claims), and subjects those particles to a microwave plasma to form spheroidized powders having certain microstructural features.  Claim 5 of the ‘712 patent recites such a process using copper as required by the instant claims.  The range in instant claims 3, 9 and 18 is identical to that in ‘639 claim 2.  The exhaust or plume limitations of instant claims 4, 10 and 17 are recited in ‘639 claim 13.  The sphericity limitation of instant 
While the ‘639 claims require details of how one obtains the feedstock particles not recited in the instant claims, the examiner submits that one practicing the process defined in the ‘639 claims to produce copper powders as recited in ‘639 claim 5 would in fact carry out a method in accord with the instant claims.  Because of this overlap in scope between the two sets of claims, the method defined in the instant claims is seen as merely an obvious variant of that set forth in the ‘639 claims.

			Allowable Subject Matter
Claims 7 and 10-13 are allowable over the prior art of record.  Claims 8 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.  The prior art does not disclose or suggest any reason to carry out a method as set forth in claim 7 which would result in spheroidized powder comprising two regions having different microstructures.

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  None of this art appears to be any more relevant to the claimed invention than the prior art applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 16, 2022